Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 1 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

ROCHESTER DIVISION
xX
FRANCIS ELLIS
PLAINTIFF, COMPLAINT AND INJUCTION
"against - 19 CV 6380 (CSS
UNIVERSITY OF ROCHESTER,
DEFENDANT. DEMAND FOR JURY TRIAL
xX

 

The Plaintiff, Francis Ellis, pro se, complains about the Defendant, the University of

Rochester, as follows:
NATURE OF ACTION

1, This is a gender and race discrimination case brought pursuant to Title IX of the
Education Amendments of 1972, 20 U.S.C. § 1681 (“Title IX”), and Title VI of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000d ef seg. (“Title VI”). Plaintiff also brings related
common law breach of contract claims.

JURISDICRTION AND VENUE

2. This Court has jurisdiction over Plaintiff's Title [X and Title VI claims pursuant
to 28 U.S.C. § 1343. The Court has jurisdiction over Plaintiff's common law claims pursuant to 28
U.S.C. § 1367 because those claims closely relate to Plaintiff's federal claims, having arisen from
a common nucleus of operative facts, such that all claims form part of the same case or
controversy.

3, Venue is proper pursuant 42 U.S.C. § 1391(b) because the Western District of

 

 
Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 2 of 30

New York: Rochester Division is the judicial district in which all of the events or omissions
giving rise to the claims occurred, including but limited to Defendant’s breach of federal law as

well as binding contracts entered into with Plaintiff, which are at issue here.

THE PARTIES
4, Plaintiff Francis Ellis (“Plaintiff’ or “Ellis”) is a resident of Delaware County in
the Commonwealth of Pennsylvania.
5. Defendant University of Rochester (“Defendant” or “Rochester”) is a private

university located in Monroe County in the State of New York, which, inter alia, seeks and
receives federal funding. As such, Rochester is an “education program or activity receiving
Federal financial assistance” within the meaning of Title IX and Title VI.

FACTS RELEVANT TO ALL CLAIMS

6. In 2010, Ellis satisfied all of the requirements for a Master of Science in
Education (M.S.Ed.) degree from the University of Pennsylvania, and did, in fact, receive that
degree on December 16, 2010.

7. After earning his Master’s degree, Ellis applied to Rochester’s Human
Development in Educational Contexts Ph.D. Program (“Ph.D. Program”) and was subsequently
offered admission in or about spring 2011.

8. The Program is offered through Rochester’s Warner Graduate School of
Education and Human Development (““Warner’’).

9. In offering Plaintiff admission as a student, which he accepted, Rochester formed
a contract with Ellis. In exchange for payment of the required tuition, other charges and fees,
completion of the prescribed course of study, and compliance with its rules, regulations and

requirements, Rochester agreed to provide Plaintiff with a course of study sufficient and adequate
Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 3 of 30

to enable him to obtain a doctoral degree, and to, in fact, award him such a degree.
10, Ellis matriculated in to the Rochester Ph.D. Program in or about August 2011.
11. By matriculating as a student there, Ellis specifically agreed to be bound by

Rochester’s [Code of conduct, honor system, rules, within the graduate studies manual].

12. The graduate studies manual applies to graduate students throughout the
university.
13, During the relevant period, Rochester also had a Non-Discrimination Policy

wherein the college affirmatively promises not to violate civil rights laws such as Title IX of the
Education Amendments of 1972, 20 U.S.C. § 1681 (‘Title IX”), which is reproduced in relevant

part here:

The University of Rochester values diversity and is committed to equal opportunity for persons

regardless of age, color, disability, domestic violence status, ethnicity, gender identity or
expression, genetic information, marital status, military/veteran status, national origin, race,

religion/creed, sex, sexual orientation or any other status protected by law. Further, the University

complies with all applicable non-discrimination laws in the administration of its policies,

admissions, employment, and access to and treatment in University programs and activities.

14, Although he agreed to be bound by these rules and others while at Rochester, Ellis
never received training or any other guidance on compliance with Title IX.

15. Ellis is a gay black man.

16. In the Fall of 2013, Rochester Professor Logan Hazden subjected Ellis to racially-
motivated insults, such as telling Ellis he should “stay out of trouble.” That a Black graduate
student like himself was problematic and prone to mischief.

17. Hazden had no basis for believing Ellis was prone to causing or being in trouble.

18. In May 2014 Ellis was sexually man handled by Martin Lynch, Ph.D. The

inappropriate act was emotionally disturbing, but out of fear of retaliation Ellis continued his

 
a

Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 4 of 30

work.

19, In November 2014, Ellis considered applying for two Ph.D. programs in African-
American studies at institutions other than Rochester.

20. During that time period, Ellis emailed Rochester Professor Lucia French
(“French”) to request a Letter of Recommendation from her to be included as part of those
potential Ph.D. applications.

21. In that request, Ellis made no mention of any plans to leave the Rochester Ph.D.
program because he had no plan to leave at that time.

22. That same day, Ellis replied to French via email. In the email, he copied Dr.
Kathryn Douthit, Associate Professor and Chair of the Program, as well as his sponsor (advisor)
Dr. Dena Swanson, Assistant Professor and Warner’s Diversity Officer. Swanson also a member
of Ellis’s comprehensive exam committee.

23. In the same emailed reply to French, Ellis also explained that he and other
students of color at Warner have felt that “there are systematic issues and policies that hinder their
[academic] efforts.” Ellis expressed concern about Warner’s ability to “foster diversity, inclusion,
and retention” in the Program, given that out of the Program’s 22 graduates only one is black.
Ellis cited funding resources and “delays in feedback” on his comprehensive exam submissions as
some difficulties that he has faced at Warner, and that both he and other students of color had
previously expressed concern that they are provided inadequate opportunity to participate in
faculty manuscripts.

24. On November 20, 2014, Ellis met with Douthit and Swanson separately. In each
meeting, Ellis expanded on his complaint of diversity concerns that he had mentioned in his email

to French. Ellis also noted that he and other students of color felt that Rochester’s environment

 
Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 5 of 30

can be toxic for students of color.

25. On November 28th, 2014, Ellis sent an email to a Program listserv. The email
contained a link to a website that documented Ellis’s then-recent trip to Ferguson, Missouri.

26. Later that day, French sent Ellis a personal reply to his listserv message. In the
email, French noted a recent news report about a “61 year old (African-American) who
stabbed/killed a teenager (also African-American) ... (very close to my home). A drug deal gone
bad.” French continued, “All high-school students [in the area] can easily acquire marijuana and
other drugs from one or more of their classmates.” French further opined that such high school
students “may well be greedy idiots who fail to pay off their contact in the city.”

27. Ellis found French’s reply discriminatory and distressing due to its gratuitous
mention of a black man killing a black teenager; the emphasis on the reported context of a “drug
deal gone bad”; the speculative characterization of the dead black teenager as a “greedy idiot”;
and the unstated implication that the classmates from whom students would obtain drugs are
black, and/or that the students’ “contact[s] in the city” are black.

28. In June 2015, Ellis moved to Atlanta for an internship, and although this move
ended his residency in the Program at Rochester, he remained a full time student in the Program
and still planned to finish it and obtain his Ph.D. from Rochester.

29. In 2015 Ellis received notice that he was not given a passing grade on the
methods portion of his comprehensive exam.

30. On November 7th, 2015, Ellis drafted a letter to Douthit and Brent titled “Letter
of Diversity and Equity in Education Grievance.” Ellis emailed the letter four days later. The letter
stated, inter alia:

I ... request review of this letter of diversity and equity in
education grievance.

 

 
Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 6 of 30

This letter ... serves to provide a broader understanding to the
impact of “social climate” on my academic performance and the hindrance
of scholarly growth that I have endured in the ... program. [M]y hope is
that this letter examines the relationship of the history of documented
climate issues and [their] impact on me as [they] relate[] to the availability
of resources, productivity, and progress. ... [B]efore I proceed with the
details ... I want to mention that often issues of racism, equity, and
inclusion are not reported to faculty or administrators in the Warner
School given the climate and fear of retribution. My fellow doctoral
student colleagues and recent alumni have voiced fear of retribution ....

31. On November 11th, 2015, Ellis also emailed to Douthit and Brent a “Letter of
Academic Grievance.”
32. On November 13, 2015, Brent emailed Ellis stating that he has

had the opportunity to discuss your comprehensive exam appeal with Dr.
Swanson (sponsor) and Dr. Douthit (... Program Chair). The purpose [of]
our meeting was for me to understand better the structural elements of
your exam (i.e., exam question timing and reviewer assignments). I also
reviewed carefully the policy that guides ... comprehensive exams. Dr.
Swanson will contact you shortly to discuss the balance of options that the
... comprehensive exam policy affords you.

With regard to your Letter of Diversity ... | would like to arrange a
time where Dr. Douthit and I can speak to you directly. I refrain currently
from inviting Dr. Swanson to such a meeting, only because your letter was
directed to Dr. Douthit and me, and only copied Dr. Swanson. That said, if
you desire, I would welcome the opportunity for Dr. Swanson to
participate in either her capacity as your sponsor, Warner’s Diversity, or
both. To best facilitate such a meeting, we may wish to wait until you
return to Rochester.

33. On November 17, 2015, Ellis emailed Brent with Douthit and Swanson copied. In
the email Ellis stated, inter alia, “I appreciate the update ... and will be willing to come to
Rochester to meeting with you, Dr. Douthit and Dr. Swanson ....”

34, Although less than a week earlier Brent had suggested “we ... wait until you
return to Rochester” before holding any meetings, Brent replied to Ellis on November 18, 2015
that he “would not wish to you to incur the expense to travel from Atlanta to Rochester and

return” in order for Ellis meet with him, with Douthit, and with Swanson. Brent instructed Ellis:

 
Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 7 of 30

“When your internship ends and you do return to Rochester, please contact me.” Douthit and
Swanson were copied on this email.

35. On November 20, 2015, undergraduate students at Rochester submitted a petition
to the university’s administration complaining about discrimination.

36. On November 23, 2015, Ellis permitted Brent to forward Ellis’s Letter of
Diversity and Equity in Education Grievance letter to the Dean of Warner, Raffaella Borasi. Brent
supplied the letter to Borasi later that day.

37, On November 25, 2015, Borasi emailed Ellis with Brent copied. In the email,
Borasi stated, inter alia: “I have contacted the Office of Counsel, and a representative of that
office will contact you soon to further explore the matter.”

38. In late November or early December 2015, Ellis was informed that he would have
an opportunity to rewrite the methods portion of his comprehensive examination.

39. On December 7, 2015, Dr. Ellen Volpe—then an Assistant Professor at the
University at Buffalo and a member of Ellis’s comprehensive exam committee—offered to meet
with Ellis to assist him with feedback/advice for his rewrite. Volpe noted that she “would prefer to
wait until [she] is done grading” before having the meeting, perhaps “wait[ing] until the new
year.”

40. On December 9th, Swanson scheduled a meeting with Ellis to take place on
January 4th, 2016.

41. As part of the offer to rewrite, Ellis was required to submit an “evaluative
statement” by December 15th, 2015. Despite Brent’s instruction that Ellis should wait until the
end of his internship to meet with Brent and Ellis’s comprehensive exam committee members, and

Volpe’s scheduling of a meeting to take place the following year, Ellis was told that the balance of
Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 8 of 30

the rewrite assignment would be due on February 26, 2016.

42. During this same timeframe, Ellis was periodically communicating with Catherine
Nearpass, an investigator, and attorney from Rochester’s Office of Counsel.

43, On December 16, 2015, Ellis wrote to Nearpass:

Due to the serious nature of the accounts in the grievance letter, I
am recommending alternative actions moving forward. ... it would be a
disservice to put myself and those students through the continue[d]
emotional trauma that we have endured as students of color .... Students
mentioned ... fear of retaliation ....

The purpose and intent o[f] the “Diversity and Equity in Education
Grievance” letter is to bring formal attention to ongoing climate issues
within the Warner School to faculty and administrators. ... your initial
email (even though with well intent), was viewed by some students ... as a
more formal procedural academic witch-hunt. ... I decline ... based [on
the] recommendation of those mentioned and my representative to
disclose th[ose students’] names ....

The [grievance letter]’s submission ... was prior to the
undergraduate student petition on November 20, 2015 and had no relation.
.... The following recommendations were discussed with [previously-
referenced referenced unnamed students] as well as select members of
SADE (Students of the African Disapora in Education), a Warner graduate
student group. Given President Joel Seligman[’s] response ... many
students ... feel that the email and the initiative outlined to form a
commission on racial relations at the University ... failed to speak directly
to the pertinent racial climate issues ....

A revised plan/strategy, or commission is recommended to address
...graduate students .... More specifically, as it relates to the Warner
School, my hope is that Dean Borasi will create a roundtable or forum ....
Furthermore, my hope is that there will be a ‘no tolerance’ policy ... for
those who willfully engage in racial discrimination and harassment ....

[G]iven that each student mentioned in my grievance letter has had
their own individual experiences with racial discrimination ... it was
expressed to me that they might file a formal complaint directly with your
office after their departure from the university.

44, On January Ist or 2nd of 2016, Ellis was sexually assaulted.
45. On January 3, 2016, Ellis emailed Volpe, copying Swanson. In the email Ellis
stated “given a medical injury, I will not be able to attend to the outline till I’m out of recovery as

recommended by my doctor. Anticipated date will be January 21st, 2016 or later. I will keep you
Case 6:19-cv-06380-CJS Document1 Filed 05/22/19 Page 9 of 30

posted of my progress.”

46. On January 9, 2016, Swanson emailed Ellis with Volpe copied, stating “I hope
your rehab and recovery is still going well and that you are able to reschedule your meeting with
Dr. Volpe soon.”

47, On January 11, 2016, Ellis emailed Swanson noting that he would be in Rochester
for a few days and offering to schedule an informal meeting subject to Swanson’s availability.
Ellis also emailed Volpe stating the same information.

48. Later that day, Volpe suggested to Ellis that she and Ellis meet on Wednesday
(January 13, 2016) at Panera, a local restaurant.

49, Swanson replied that she already had commitments during the days that Ellis
would be in Rochester.

50. On January 13, 2016 at 9:30 AM, Ellis and Volpe met at Panera. During the
meeting, Ellis disclosed to Volpe that he had been sexually assaulted, and he explained the
nature/scope of the resulting injury.

51. Ellis was sexually assaulted two more times before the end of the spring 2016
semester.

52. On May 18, 2016, Ellis emailed Swanson stating “I wanted to schedule a meeting
with you to discuss the revised comps to be submitted to Dr. Volpe. It{ has] been some time given
that I had an injury ... .” Ellis sent a similar email to Volpe on the same day.

53. That day, Swanson replied, “As we’d agreed, the revised comp was due earlier in
the term which would allow a reassessment of the comp for a grade to be submitted this term. The
department did not grant a new due date .... You can ... speak with Dr. Brent about your options

for a formal appeal ....”

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 10 of 30

54. Shortly after receiving Swanson’s email, Ellis emailed Brent asking to schedule an
appointment io discuss an appeal given “it appears I missed the deadline given my injury[.]”

55. Brent emailed Ellis a memorandum about the grade appeal process.

56. Also on May 18, 2016, Ellis emailed Swanson, Lynch, and Volpe a grade appeal
request, and copied Brent on the email.

57.  Ellis’s grade appeal request explained that he would like a grade change from an E
(fail) to an I (incomplete) “given the medical injury that I suffered in Spring 2016.”

58. On May 19, 2016, Brent replied to Ellis via email with Swanson and Douthit
copied. In the email, Brent stated

Your letter of appeal is unclear with regard to whether or the extent
to which your noted injury prohibited you from meeting the stated
deadlines. I note that those who wish to postpone their program because of
a medical issue may apply for a medical leave, see page 26 of the
Graduate Bulletin at the following link. http:/Awww.rochester.edu/
GradBulletin/PDFbulletin/Grad_Bulletin14-16.pdf.

If you wish to apply for a medical leave please make your request
to me directly. If you do not wish to apply for a medical leave, your
committee may seek additional information regarding the basis of your
appeal.

59. Later in the day Ellis and Brent had a phone conversation in which Brent advised
Ellis to write a letter appealing his grade and to limit the content of his to the injuries he had
suffered.

60. On May 20th, 2016, Ellis emailed Brent with Swanson and Douthit copied. In this
email, Ellis noted that the February 2016 due date had been set before the January 2016 sexual
assault. Ellis also noted that he had not been aware of the extent of the recovery he would need,
and that it was recommended “that [he] take several weeks to recover.” Ellis explained that he was

not aware that he “should have immediately ... requested the postponement” of the due date. He

also observed that taking medical leave did not seem appropriate at that time (late May 2016)

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 11 of 30

because his physical injuries had healed. Furthermore, Ellis noted that student loans were his only
income at the time, and after speaking with the Registrar, Crys Cassano, Ellis “believed that any
medical leave would suspend [his] ability to take student loans.”

61, Ellis sent Brent a second email on May 20th, 2016. In that email, Ellis wrote:

Good Morning Brian,

Is it possible to speak with you in regards to the revised appeal request?
Before I resubmit, I have concerns about the equitable review given my
prior experience. Also of concern, from my original academic and
diversity in equity grievance many issues highlighted were left
unaddressed and placed me in an even marginalized place. Given the
nature of the Grade Appeal request solely on the basis of academic
performance, evaluation, and feedback, I want to make sure that I am
moving forward [in a way that] ensures the well[]being of myself as well
as students that may[ now] or in the future be in [a] similar predicament.

62. After this second email, Brent called Ellis. In the call, Brent asked Ellis if he had
actually been sexually assaulted, then opined that any sexual assault should not have precluded
Ellis from completing his comprehensive exam within the spring term. Brent explained that
medical leaves are reserved for students who have an illness or who have been in a severe
accident.

63. On May 24, 2016, following Brent’s suggestion, Ellis emailed a “Revised Grade
Appeal Letter” to Swanson, Lynch, and Volpe, with Douthit and Brent copied.

64. | On the same day, Ellis corresponded with Cassano, the Registrar, to request that a
copy of his “RTS Letter from [his] doctor” be included in his file and to ask the date that his
spring 2016 grade was recorded so that he can calculate the 30-day timframe for an appeal.

65. On May 31, 2016—a week after submitting his revised appeal letter—Ellis

contacted Swanson, Douthit, and Brent via email requesting confirmation of receipt of his letter.

Ellis also expressed concern about the summer session and the possibility of missing any
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 12 of 30

deadlines for a grade appeal.

66. Swanson, Douthit, and Brent replied to verify receipt, and Brent stated “the
committee will review your appeal in a timely manner.”

67. On June 1, 2016, Swanson emailed Ellis with Douthit, Brent, Lynch, and Volpe
copied, stating “the committee reviewed your request for a grade appeal and have attached a
document sharing our decision. Due to travel logistics, I will be off email today and have limited
access for the next week. Drs. Brent and Douthit have been copied to address questions you may
[have].”

68. | The document, which states it is “[{s]ubmitted by the Comprehensive Exam
Committee for Francis Patrick Ellis,” is not signed but lists the names, titles, and addresses of the
committee members (Swanson, Lynch, and Volpe) and also notes copies to Brent and Douthit.

69. The June 1, 2016 appeal denial letter states:

You have appealed your comprehensive examination committee for a
grade change from an E to an .... Granting the appeal would allow you to submit
your qualifying methods exam paper after not meeting the spring term deadline. If
granted, you have requested a revised submission date of June 30, 2016.

In consideration of your appeal, the committee has reviewed feedback and
communications related to all your comprehensive exam submissions and
resubmissions. Particularly important however, in the review was information you
shared regarding an injury you incurred in Atlanta in early January and a
physician’s note regarding your current status. Your appeal has requested the
committee consider your injury as the sole factor prohibiting you from meeting
the conditions of the resubmission.

The leniency provided by the committee in passing your literature and
theory comp submissions was predicated on your addressing concerns raised in
those reviews when writing your final methods comp. The most recent
opportunity to submit a revised methods comp was your third, exceeding
opportunities generally offered students with challenging life circumstances.
Nevertheless, a clear stipulation in allowing the resubmission was that a grade
would need to be submitted at the end of the term. In considering the injury as a
factor in you not meeting the conditions of a third resubmission .... The following
information was considered:

° ... Swanson was notified of your injury during an email exchange you had
with Dr. Volpe to request your meeting with her be rescheduled; there was no

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 13 of 30

further communication with her ... regarding the injury or its impact.

° You were able to attend an in-person meeting with Dr. Volpe in Rochester
on January 13, 2016 in which creating a matrix for examining methods in the
literature being reviewed was discussed. No further communication was made
with her directly or indirectly.

e Dr. Swanson communicated with you via email on March 14, 2016
regarding your attendance at the Society for Research on Adolescence conference
.... The only concern you raised as a potential hindrance ... was financial; no
update regarding your resubmission was provided.

° You did not contact committee members nor ... administrators regarding
your academic status until after the Spring 2016 term, well beyond the
resubmission due date.

e Clearance to return ... without reference to the scope of injury, limitations,
and recovery period, is provided by a physician after the Spring 2016 term ended
and the appeal process had started.

Based on the ... factors noted, there is no indication that the injury prevented you
from attending to the resubmission criteria or following up to assess viable
options given your circumstances. As such, your appeal for a grade change and
request for an extension to resubmit are denied.

70. That same day, Ellis contacted Morgan Levy, the Director of Equal Opportunity
Compliance and Title IX Coordinator, and left her a voicemail message. She returned the call that
afternoon and Ellis filed a sexual assault report with her office verbally. Ellis explained [to her
and at the time of filing the complaint?] that he had felt enormous pressure to give up his privacy
because his “valid medical request from a licensed medical professional” was treated as “not
valid.”

71. On June 2, 2016, Ellis emailed Douthit requesting that she serve as his “Title IX ...
advocate given ... [his] injury fall[s] under the scope of that statute. Please let me know... You
are the only person I feel comfortable with.”

72. Douthit and Ellis talked on the phone that day. Afterward, Douthit emailed Ellis
stating, inter alia: “If you officially send me a short note telling me that you would like to appeal
the decision made by your committee to deny you a time extension for submission of your latest

comp revision, that is all you need to do. I don’t need any additional details beyond the request.”
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 14 of 30

73. Ellis drafted the suggested request that same day (June 2nd, 2016). In the request,
which is addressed to Douthit and Brent, Ellis stated that he appeals the comprehensive
committee’s denial of his

original grade appeal request for a time extension for submission of my
latest (methodology exam) revision/resubmission. I formally request ... a
grade change from an E to I for the academic term Spring 2016... . As
mentioned in prior communications, there were medical related injuries (in
accordance to reporting Title IX incident), which have been noted with the
university’s office of EOC-Morgan Levy, that limited my ability to
complete my doctoral exams [by the February 26, 2016 deadline]. I
graciously request for the extension date to be granted for the date of
August 31, 2016 ... Lastly, I... ask if the additional circumstances not be
disclosed outside of those informed (... Douthit, ... Brent, & Morgan
Levy).

74. In response to Ellis’s request of Douthit to be his Title [X advocate, she offered
support but explained that due to her role in the appeal process, he would need to have someone
else serve in that role for him.

75. On June 6th, 2016, Ellis emailed the appeal request to Douthit with Brent copied.

76. On June 14th, 2016, Douthit emailed Ellis stating “I am attaching my response to
your appeal ... Let me know if this works for you.”

77. The appeal response states, inter alia, “the original deadline for this submission,
February 26, 2016, was communicated to you by Dr. Swanson on December 1, 2015, and was
based on a consensus of your comprehensive examination committee. Predicated on compelling
supplemental information, I am granting you an extension for submissions of the ... methods
examination question to September 15, 2016. In light of this extended deadline, the ‘E’ grade will
be removed from your transcript and replaced with an ‘I’ grade reflecting that your comprehensive

exam is incomplete at this time.”

78. On September 15, 2016—the deadline for the rewrite—Ellis emailed Douthit with

 

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 15 of 30

the rewrite attached. Ellis also included a file that contains information that addresses the
feedback he received on a prior version of that portion of the comprehensive exam. Ellis also
mailed a hard copy of the files he attached and noted tracking information in the email.

79. On September 22, 2016, Ellis emailed Brent asking to schedule an appointment to
discuss “future directions given that I’ve submitted my [rewrite].”

80. On September 23, 2016, Brent replied to Ellis asking him whether he’s in
Rochester. Ellis replied that he’s still in Atlanta and that he has an appointment for a phone call
with Swanson later in the month. Ellis noted in his reply that he’s available for a phone call from
Brent at Brent’s convenience.

81. On October 20, 2016, Ellis emailed Douthit to follow up on the rewrite he had
submitted on September 15, 2016.

82. The next day, Douthit replied to Ellis that she is almost finished reviewing the
rewrite and will get back Ellis next week.

83. On November 2, 2016, Ellis submitted a grade appeal. In the appeal, Ellis
complained of “persistent and unaddressed issues of bias, prejudice, and discrimination that have
fueled this unfair comprehensive examination administration and process and that has hindered
my success, my feelings of safety as a student, and has hindered my physical health.”

84. On November 3, 2016, Ellis emailed Douthit stating, inter alia,

I was taken aback by the email I received from Dr. Swanson in terms of
comprehensive exam extension results. ... I was anticipating receiving my
examination results (with feedback) ... from [you as a part] of my agreed appeal.

I was not informed of the review by committee members given that they had

already made [their] final evaluations in May 2016. ...

Given [the committee’s] final feedback in May 2016 of ‘no pass’ and [per]
university policy [about] grade appeals, and also [from] conversations with you
[and] Dr. Brent, it was my understanding that the review of my appeal and rewrite

exam would now be exclusively reviewed by you .... Feedback from the recent
submission ... would be provide{d] by you and contain either a pass or no pass. In

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 16 of 30

the case of a ‘no pass’ from [you], I would then be al[lowe]d to receive an
independent review/appeal from the associate dean (now senior associate Dean
Dr. Brian Brent). Further[]more, [per] university policy, I can appeal to the Dean
of Warner and if unsatisfied with that decision I would be given the opportunity to
appeal to the University Dean of Graduate Studies.

My concern[] is ... [committee members’] time given [that] ... the[y] have

already exhausted the [number] of times they are permitted to give feedback on an

exam.

My concern [is also e]nsuring that I receive a fair [and] reasonable

evaluation. If possible I prefer we speak via phone (and maybe in [the] future in
person).

85.

On November 3, 2016, Douthit replied to Ellis stating in relevant part:

[TJhe last appeal was not about a grade based on content, but rather about a due
date. This meant that the committee had not actually exhausted the number of
times they could review the content. Much of what you understood to be the
process of appealing to me, and then [to] Dr. Brent, concerning the content would
now Officially be in effect. Hence what you experienced was an additional chance
at successfully completing the exam. ... So rather than this process being one that
would prevent you from going through the normal stepwise fair appeal process, it
actually added another opportunity for evaluation by the committee. ...

I would like to talk to you as soon as possible so that you can understand

your options at this point.

86.

87.

Ellis replied to Douthit listing his phone number and availability for a phone call.

On December 2, 2016, Ellis emailed a 27-page appeal to Douthit with Brent,

Swanson, Lynch, and Volpe copied.

88.

relevant part:

89.

On December 7, 2016, Brent emailed Ellis with Douthit copied. Brent stated in

Our Grade Appeal Policy (see attached) requires that I first direct your
written appeal to the instructor, in your case the two comprehensive
committee members charged with assessing exam question #3. I note that
your appeal indicated that you would “rather expedite this process to the
next level” (p.2). I wrote to inform you that I am obligated to conduct the
appeal process as the Grade Appeal Policy dictates. Accordingly, Dr.
Lynch and Dr. Volpe are presently attending to your grade appeal. I have
asked that they attend to the appeal in a timely manner.

The same day, Ellis replied to Brent with Douthit copied. In his email, Ellis stated:

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 17 of 30

I have no reservations for the written appeal to be directed to the
instructor. And am aware of the policy. The appeal letter was written to be
facilitated and directed to all parties within the email.

To clarify, what I meant is that I’m aware numbering #2 as it stated
in my letter. (Refer to Contested Grade Appeal letter first page).

I believe in a phone conversation with you Brian I noted the
following and expressed how I would be proceeding forward. Upon
receipt of my contested appeal letter which would automatically directed
to the instructors (committee members) by the chair (Dr. Douthit), I
personally will abstain from review of the following statement: “the
instructor is required to justify his or her decision in writing from the
student” as stated in the following of the “Grade Appeal Policy” that you
forwarded.

I am obliged not only to receive this rebuttal (justified decision) but
the policy requires the administration to afford instructors that right to
express clarification to their denial or approval of the contested grade.

So to make a long story short, my statement of “I rather expedite
this process to the next level” simply means that (I said this via phone
conversation) upon receipt of justified decision from committee members
I will abstain from reviewing any detailed response besides the words of
the contested appeal being “denied or approved”.

The reason for this that I’m not morally obligated to entertain or
respond to any bias or response based on prejudice. Nor does the “Grade
Appeal Policy” you provided state that I must read or respond directly to
committee members “elaborated/detailed” justified decision.

My reasoning is based on the fact that I have for several years been
very attentive to communications and responding to feedback and fully
adhering to feedback. I rather not become entangled in the idea of going
back and forth in debate style with committee members and the “Grade
Appeal Policy” does not disclose or state this type of debate style. I don’t
believe that’s beneficial and all prior communications with committee
members have run its course.

So to simply put it my use of the world “expedite” truly means that I
just won’t be reading a “justified response” nor will I participate in a
“debate style” which would delay my time in the appeal process. My
contested grade appeal letter was detailed enough to be reviewed and
received from instructor level all the way to the University Dean. The
purpose was to make sure that I don’t physically drain myself in a process
that hinders or violates my rights as a student.

Brian thank you for the email. It gave me the opportunity to clarify
my statement. I also fully understand what the “Grade Appeal Policy”
dictates and what you as well as Dr. Douthit are obliged to do.

Lastly, upon completion of the contested grade appeal review letter
by committee members. Can Dr. Douthit provide an additional email just
stating the denial or approval of the contested grade nothing more. I fully
am aware that a form of communication “justified decision” is required

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 18 of 30

from committee members and that can be sent to me without any
hesitation. I just want two emails, one with a simple statement of “denied
or approve” and the other which the policy obliges to do “justified
decision”

Hopefully this email is clear. If not please let me know.

90. On December 19, 2016, Nearpass sent Ellis an email confirming receipt of his
November 2, 2016 letter and including a questionnaire designed to determine whether the
University’s Policy against Discrimination and Harassment (“Policy 106”) “is the appropriate
process for reviewing your concerns.” Nearpass is “responsible for assessing and investigating
complaints under” Policy 106.

91. Ellis replied to Nearpass stating, inter alia,

I am more than willing to answer[] your questions in order to assist in
determining if policy 106 is applicable. However, I prefer taking things
one step at a time. Currently, I have submitted a contested grade appeal
letter to my department chair which notably has been forwarded to your
office given the notations of bias, prejudice, discrimination during the
process and administration of exam. I prefer waiting [until] the appeal
process has concluded before proceeding forward to Policy 106. The
purpose of that is not to exhaust or inundate myself with continued trauma
through multiple simultaneous processes. I’ve been told that the grade
appeal process should not take long. ... I believe my grade appeal letter
was ... detailed enough to provide your office at least a foundation of the
concerns in terms of climate issues ....

92. On December 20, 2016, Ellis emailed Brent and Douthit stating he received

correspondence from Nearpass regarding his contested grade appeal “as it related to bias,

 

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 19 of 30

discrimination, etc.” Ellis continued “I wanted to update you that I informed Ms. Nearpass that I
am willing to partake in her questionnaire once the contested grade appeal process has concluded.
I prefer taking things step by step....”

93. On January 19, 2017, Brent sent an email to Ellis denying his appeal. In his email,
Brent states:

I have received and reviewed Dr. Lynch’s and Dr. Volpe’s
responses to your written grade appeal for EDE 555 Comprehensive Exam
Research. Both reviewers stand by their original assessment of your work
(i.e., failing grade/no pass). In an e-mail directed to me dated 12/7/16 you
expressed your desire not to review their responses. As we discussed, I am
obligated by policy to forward Dr. Lynch’s and Dr. Volpe’s responses and
do so as attachments rather than text so you may manage them
accordingly.

The Grade Appeal Policy now affords you the opportunity to
pursue your appeal with the Program Chair, Kathryn Douthit. Though you
initially indicated your intent to do so, I need to confirm you want to move
to the next level of the appeal process. Further, should you choose to
continue the appeal, you may supplement your original appeal with any
materials you deem relevant to your case.

Please contact me with any questions.

94. That same day, Ellis sent an email to Douthit with Brent copied confirming
“receipt of the denial of contested grade appeal received from Dr. Brian Brent (Senior Associate
Dean) via Dr. Ellen Volpe and Dr. Martin Lynch.” In the email, Ellis requested an appeal “to the
department chair level” and states he is “committed to appealing the decision ... upwards ....”

95. On January 26, 2017, Ellis sent Nearpass an email with his responses to the Policy
106 Questionnaire attached. In his responses, Ellis states in relevant part:

¢ I believe that my academic rights with the exam evaluation exceeding one
semester was on the basis of my race ....

e I believe that Dr. Lynch’s unavailability and hi[s] not fully reading the
methodology exam during its initial submissions was predicated on my

race.

e I feel that mentorship was inadequate by White faculty members .... [M]y
white counterparts ... were afforded in some cases double to triple [the]
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 20 of 30

amount of opportunities ....

e On May 18, 2016 I submitted a medical extension request to my
comprehensive examination committee given that I was not able to fulfill
and submit an additional exam. On June 1, 2016 the extension
request/appeal was denied. I believe this request/appeal was denied on the
basis of race and sexual orientation. .... Despite medical documentation
being provided ... my request was denied. After the denial, I appealed to
the Department Chair with the assistance of Morgan Levy to further
advocate my Title IX request given that the extension request was [due to]
sexual assault .... Despite ... depriv[ation] ... of my privacy, I provide[d]
further details ... only to academic leadership ... they eventually approved
my request even though harm in the initial denial had already been done.

e There have been numerous cases ... [of] microaggressions, bias[ed]
treatment, and discrimination. ... []Logan Hazen, Ed.D.[] subjected me to
racially motivated insults .... The emotional distress I endured ... made
me fell [like] a Negro “boy” living in Selma, AL during the 1950s ....

e On November 28, 2014 I sent a listserv email to select Warner Faculty,
Staff, Students, and community members. .... A tenured Warner faculty
emerita sent me an email response .... paragraphs [contained] racial
slights and insults towards people of color. ... [Dr. French] wrote a
microaggressive dis[d]ain for all those Black victims and assailants in
criminal cases. .... [Receiving the email] was disruptive to my learning
process but I was no longer able to receive mentorship, advisement, or
recommendations as a result .... I had reservations about this faculty
member’s racial intolerance before this incident ....

e [What is most disturbing is the university’s inability to protect victims
such as myself from the harsh victimization of [Jretaliation. ... I have
already been subjected to [Jretaliation given my initial grievance letters
and complaints ....have been denied.

96. On January 30, 2017, Ellis submitted a complaint against Rochester to the U.S.
Department of Education’s Office for Civil Rights. In the letter, Ellis complains of racial
discrimination and gender discrimination. Ellis also alleges retaliation in the denial of his exam
appeal, and notes racial microaggressions from Lynch and Volpe.

97. On February 1, 2017, Ellis emailed Nearpass “Please forward my in-person
interview request (travel expense) to Gail Norris (General Counsel) and President Joel Seligman.
My request is appropriate and should be accommodated. Ill await their decision.”

98. On February 7, 2017, Norris replied to Ellis with Nearpass copied. In the email,
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 21 of 30

Norris states that Nearpass had conveyed Ellis’s request for travel expenses to pursue an
investigation under Policy 106. Norris shared the request with President Seligman. The university
denied the request and offered a phone or skype conversation as alternatives.

99. | The same day, Ellis replies to Norris with Nearpass copied. In his email, Ellis
stated his concerns about privacy in a phone or skype interview. Ellis continued that he has
provided very detailed responses in his formal complaints and grievances, which he felt should be
sufficient for any information the university needs. He continued that the university has not
addressed the concerns raised in those complaints. Ellis noted that he is open to alternative
interview methods, and suggested the possibility of doing an interview via certified mail.

100. On February 28, 2017, Ellis supplied two supplements to his US Department of

Education complaint. One supplement noted that although all but one of the incidents he
had described “fall[s] outside of the 180-day timeliness requirement,” he is alleging “a constant
and persistent pattern” of discrimination as well as retaliation. In the other supplement, Ellis notes
that the same committee members who had initially denied his medical extension retained
decision-making power later on, during in the appeal process, and that “the academic policy in
place did not [prevent this] continued retaliation and discrimination.” Ellis also complained that he
was never referred to counseling services or other assistance resources.

101. On April 4, 2017, Douthit emailed Ellis a denial of his appeal. Subsequent
quotation is from a later document: Brent’s letter of May 13, 2017. In the letter denying the
appeal, [Brent] stated: “Douthit determined that the originally assigned failing grade for [Ellis’s]
third comprehensive examination should stand (i.e., failing grade/no pass).”

102. On April 6, 2017, Ellis supplied a fourth supplement to his complaint to the US

Department of Education. In it he emphasizes retaliation: “The retaliation occurred from the
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 22 of 30

internal complaints submitted on the department, dean, and HR level within the university as well
as notification of intent to file [a] complaint with the U.S. Department of Education Office for
Civil Rights. The date of the retaliation occurred on the following dates: January 19, 2017 and
April 4, 2017.” Ellis alleges that his January 19, 2017 grade was a result of his [stated intention to
file a] complaint [US DOE]. In the supplement Ellis also alleged that his grade evaluation on
April 4, 2017 was a direct result of his complaint.

103. On April 12, 2017 Ellis met with Douthit and Brent. In the meeting, Ellis
complained of mistreatment following sexual assault, and noted (as described later to the US
Department of Education) that his “gender identity was an issue for them and that they felt [his]
sexual assault did not affect [his] performance. It was clear that they felt that it was better to
dissolve me from studies th[a]n [to] address [his] complaints ....”

104. Also on April 12, 2017, Ellis emailed Borasi and Brent a file requesting that
Douthit and Brent “abstain from the review process” and that “an ‘independent review committee
be created with your consultation and consent.’”

105. On April 13, 2017 Ellis indicated his desire to appeal to the Associate Dean.

106. On April 26, 2017, Ellis emailed Borasi, Brent, and Douthit requesting
confirmation of receipt of his email from April 12, 2017 (two weeks earlier). Brent and Douthit
confirmed receipt and Brent noted “I am reviewing your requests ....”

107. On May 1, 2017, Brent emailed Ellis stating “I have reviewed your appeals and
made a determination in your favor. Please see the attachment.”

108. Also on May 1, 2017, the Title [X Coordinator informed Ellis that she would not
investigate his sexual assault case.

109. On May 3, 2017, Ellis wrote to the US Department of Education requesting

 

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 23 of 30

requesting that the Office for Civil Rights refile his complaint “appropriately and place it in
evaluation stage.” In the letter, Ellis also noted additional retaliation: Ellis described the April 12,
2017 meeting, and added that after that meeting he didn’t have an opportunity to speak with either
of them.

110. On May 13, 2017, Brent wrote a letter to Ellis. The letter states:

I write, in part, to address your Appeal Request: Abstention from Review
dated April 12, 2017 and, in part, your Grade Appeal initiated in November 2016.

Thus far, you have engaged in two levels of the appeal process. The
instructors of record for your third comprehensive exam question stood by their
original assessment of your work (ie. failing grade/no pass) (e-mail
communication 1/19/2017).

The Grade Appeal Policy then afforded you the opportunity to pursue your
appeal with the Program Chair, Kathryn Douthit, and you elected do so
(1/19/2017). Program Chair Douthit determined that the originally assigned
failing grade for your third comprehensive examination should stand (i.e., failing
grade/no pass) (April 4, 2017).

You now request (April 12, 2017) that Dr. Douthit and I abstain from the
review process and an “independent review committee be created with your
consultation and consent.” I note that I am obligated to comply with the Warner
Graduate School of Education and Human Development Grade Appeal Policy.
The Warner School Grade Policy does not afford you the option of an
independent review committee to consider your appeal. Therefore, I decline your
request to appoint such a committee.

You also request that I, the party with whom your appeal now resides,
suspend your appeal review until the “conclusion of the U.S. Department of
Education for Civil Rights review.” Warner Policy does not afford candidates the
opportunity to postpone or delay the appeal process once initiated.

The Grade Appeal Policy afforded you the opportunity to appeal Program
Chair Douthit’s decision to the Associate Dean. During our phone conversation
on April 13, 2017 you indicated your desire to do so. I have reviewed your appeal
and, for the reasons below, will afford you the opportunity to “restart”
comprehensive exam question three (i.e., methodology).

Preliminarily, I would like address several of the grounds for appeal that
you have raised.

One issue of concern you raised involves the administration and process of
the exam. You claim that “the persistent and unaddressed issues of bias,
prejudice, and discrimination that have fueled this unfair comprehensive
examination administration and process and that has hindered my success, my
feelings of safety as a student, and has hindered my physical health” (Contested
Grade Appeal, November 2, 2016, p. 17). Upon reading this passage, I referred
your appeal to the University’s Office of Counsel for assessment in accordance

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 24 of 30

with HR Policy #106. That is the only University process available for addressing
claims of discrimination based on race or other protected class. I understand you
have been in contact with the Office of Counsel, and I am therefore unable to
address this particular concern.

A second issue that you raise involves “the blatant denial of my medical
appeal for a comps extension on June 1, 2016 by the committee members. By
those actions solely, I have determined “NO CONFIDENCE” in the fair,
reasonable, equitable evaluation in this examination process” (Contested Grade
Appeal, January 19, 2017, p. 24). I note that the committee is unaware of the
circumstances surrounding your medical extension request as evidenced by their
response to your extension request (Committee Response to Revised Grade
Appeal, June 1, 2016). Further, Dr. Douthit, informed of the factors underlying
your request, granted your request for an extension on appeal (June 14, 2016).
Therefore, I do not approve your appeal based on this issue.

A third issue that you raise is that your exam did not receive a “timely”
review. Dr. Douthit’s assessment of your appeal indicates she previously attended
to this concern by affording you, during a previous grade appeal, a third revision
of your comprehensive exam. As she notes, “I consider irregularities in the
process to have been resolved prior to your current appeal submission” (Douthit
Appeal Review, April 4, 2017). Accordingly, I do not approve your appeal based
on this issue.

The remaining grounds for your appeal, challenging the merit of the
reviewers’ comments and the CHD department’s evaluative process I consider to
be moot and I will not decide them. This is because I find an issue with the
comprehensive exam three’s administration, though not raised by you directly,
that prompts me to accept your appeal. Specifically, your description of the
exarnination process revealed that Dr. Swanson and Dr. Lynch were initially the
primary readers for comprehensive exam three, and reviewed and provided
feedback on your work for the initial submission, a first revision, and a second
revision. Subsequently, Dr. Swanson, in good faith and with the belief that the
likelihood of your successful completion of the exam would be enhanced,
engaged Dr. Volpe to serve as a reader in her stead for the third revision.

The CHD Comprehensive Examination Guidelines specify that “two
committee members are responsible for evaluating each paper” (p. 7), but does
not dictate that the set of committee members remain the same throughout a given
exam’s assessment. Accordingly, I do not think that involving Dr. Volpe was in
any way a violation of CHD guidelines. Nevertheless, I believe changing
reviewers likely explains why your final revision deviated from earlier
submissions prompting Dr. Lynch to note he was “puzzled by the student’s choice
to review a completely new set of studies, in this way effectively avoiding an
opportunity to benefit from feedback on prior versions of the paper.” In short, I
hold that had your reviewers remained Dr. Lynch and Dr. Swanson, you might
better have been able to meet satisfactorily the demands of comprehensive exam
three.

I direct your committee to “restart” the process for comprehensive exam
three. In other words, your committee should specify the question for

 

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 25 of 30

comprehensive exam three and regard your first response as the initial

submission. Subsequent revisions, if needed, will comply with the CHD

Comprehensive Exam guidelines, including the specified review schedule.

Please contact me if you have any questions.

111. On May 17, 2017, Ellis emailed Brent and Borasi a letter. In the letter, Ellis
disputed Brent’s characterization of the appeal having been granted in Ellis’s favor because it
“allowed” him to restart the exam rather than having him receive a passing grade for the work
(including revisions) he had already performed. Ellis had requested that his already-submitted
materials be reviewed by other professors due to his prior complaints of sex and gender bias.

112. On May 21, 2017, Ellis submitted a complaint to the US Department of Justice’s
Civil Rights Division, Education Opportunities Section. In the complaint, Ellis complained of race
and gender discrimination in the timeframe of January 2016 to May 2017.

113. On May 24, 2017, Brent emailed Ellis confirming receipt of Ellis’s May 17, 2017
letter and states “I understand that you do not want to pursue the Warner grade appeal policy ...
unless I abstain and appoint an independent review committee. As I have said, I am not willing to
do either [of those things]. If and when you wish to pursue the appeal under the Warner policy,
please let me know. I will take no further action at this time.”

114. On July 18, 2017, Ellis wrote to the US Department of Education’s Office of Civil
Rights in response to a request for additional information from Compliance Team Investigator
Stacy Bobbitt, and also to emphasize a timely retaliation claim. In the letter, Ellis noted that
during the April 12, 2017 meeting he complained of discrimination and the lack of support he
received as a victim of sexual assault. Ellis complained that the response was hostile and skeptical
of his claim of sexual assault. Ellis was asked if he is gay as a result of the sexual assault. Ellis

was told that there are limited resources available to male victims of sexual assault. Ellis also

noted that he made attempts to schedule follow-up meetings for discuss his graduate studies but he
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 26 of 30

was not afforded the opportunity. Ellis complained that the denial of an additional meeting was
retaliatory.

115. Asa result of the misconduct described herein, Plaintiff has sustained significant
emotional and physical distress, and economic damage.

116. Asa result of the race and sex discrimination federal complaint the University of
Rochester in Spring 2019 has dismissed Mr. Francis Ellis without proper or any official notice, in
addition placing a hold on his account, no registration allowed, and baring him from the university
in retaliation. The only access Mr. Ellis has is transcript request.

INJUCTION

117. The Plaintiff Francis Ellis requests an immediate injunction order for relief of the
student debt occurred under the breach of contract and discrimination endured by the University
of Rochester to all loan lenders until this civil complaint is resolved.

JURY DEMAND
12 Plaintiff demands a trial on all issues triable by a jury.
PRAYER
WHEREFORE, Plaintiff respectfully prays for a judgment as follows and that this Court
declare that the acts and practices complained of herein are in violation of pursuant to Title [X of
the Education Amendments of 1972, 20 U.S.C. § 1681 (“Title IX”), and Title VI of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000d ef seq. (“Title VI”). Plaintiff also brings
related common law breach of contract claims.
123. Compensatory damages to the Plaintiffs for injury, emotional distress, and for medical

expenses;

124 Punitive damages against the Defendant UNIVERSITY OF ROCHESTER;

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 27 of 30

125. Attorney’s fees and cost; and

126. Such other further relief as the court deems just and proper.

Respectfully Submitted

Dated this 19" day of May, 2019

/s/ Francis P Ellis

Complaint Lath
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 28 of 30

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of New York [=]

FRANCIS ELLIS

 

Plaintiff(s)
Vv.
UNIVERSITY OF ROCHESTER

Civil Action No. 19 CV 6382 0055

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) oo enna OCHESTER

ROCHESTER, NY 14627-0040

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, Jae qnswer or motion must be served on the plaintiff or plaintiff's attorney,

; ELL
whose name and address are: 203 MARKET ST

MARCUS HOOK, PA 19061

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 05/21/2019

 

Signature of Clerk or Deputy Clerk

 
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page 29 of 30

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)
On (date) ; or

 

 

C} I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

On (date) 5 or

 

[ I returned the summons unexecuted because 3 or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00 ;

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 6:19-cv-06380-CJS Document 1 Filed 05/22/19 Page30 of .
19 CV 6380CS5

CIVIL COVER SHEET SoMDN

The JS 44 civil cover sheet and the information contained herein neither replace nor sepia the filing and service of pleadings or other papers as required by-law. except as \

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Cglirt for the \

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) { , w\3 . 4

I. (a) PLAINTIFFS — FRANCIS ELLIS DEFENDANTS UNIVERSITY OF ROCHESTER \'

JS 44 (Rev. 02/19)

 

County of Residence of First Listed Defendant _ MONROE (NY) ~~
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff DELAWARE (PA)
(EXCEPT IN U.S. PLAINTIFF CASES)

(¢c) Attomeys (Firm Name, Address, and Telephone Number) PRO SE Attorneys (If Known)

203 Market St Marcus Hook , PA 19061 (215) 429-1447

 

 

Il. BASIS OF JURISDICTION (Piace an “x” in One Box Only) IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O01 US. Govemment 03 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 hi Incorporated or Principal Place 04 &a
of Business In This State
02 US. Government H 4 Diversity Citizen of Another State *2 og 2 Incorporated and Principal Place os a5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O03 @ 3. Foreign Nation o6 O86
Foreign Country

 

 

 

 

IV. NATURE OF SUIT (Place an “Xx” in One Box Oniy)
[ao Only)

Click here for: Nature of Suit Code Descriptions.
CONTRACT — TORTS FORAETRUREPENALTY | —— BANKRUPTCY OTHER SEMTUTES —]

 

 

OG 110 Insurance PERSONAL INJURY PERSONAL INJURY — |(1) 625 Drug Related Seizure G 422 Appeal 28 USC 158 O 375 False Claims Act
CF 120 Marine (310 Airplane CF 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372%a))
0 140 Negotiable Instrument Liability ©) 367 Health Care/ 0) 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act ( 330 Federal Employers’ Product Liability O 830 Patent 1 450 Commerce
152 Recovery of Defaulted Liability CO 368 Asbestos Personal Ci 835 Patent - Abbreviated (1 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) (J 345 Marine Product Liability —_ 0 840 Trademark Corrupt Organizations
CO 153 Recovery of Overpayment Liability PERSONAL PROPERTY 0 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle GO 370 Other Frand 0 710 Fair Labor Standards O 861 HIA (1395) 07 485 Telephone Consumer

Protection Act
0 490 Cable/Sat TV

CO 355 Motor Vehicle
Product Liability

0} 862 Black Lung (923)
0 863 DIWC/DIWW (405(g))

@ 160 Stockholders’ Suits
190 Other Contract

C1 371 Truth in Lending

Act
© 380 Other Personal OC 720 Labor/Management

 

 

 

 

 

 

 

 

{7 195 Contract Product Liability | 360 Other Personal Property Damage Relations (11 864 SSID Title XVI 0) 850 Securities/Commodities/
1 19% Franchise Injury C1 385 Property Damage —| (0 740 Railway Labor Act [1 865 RSI (405(g)) Exchange
O 362 Personal Injury - Product Liability 0 751 Family and Medical ( 890 Other Statutory Actions
Medical Mi i Leave Act 0 89] Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|(C 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Environmental Matters
OD 210 Land Condemnation CO 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement CO 870 Taxes (U.S. Plaintiff O 895 Freedom of Information
220 Foreclosure C441 Voting 1 463 Alien Detainee Income Security Act or Defendant) Act
{7 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate CO 871 IRS—Third Party CF 896 Arbitration
240 Torts to Land 3 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
DO 245 Tort Product Liability Accommodations DO 530 General Act/Review or Appeal of
(J 290 All Other Real Property | (1 445 Amer. w/Disabilities -| (C1 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 0 462 Naturalization Application CF 950 Constitutionality of
0) 446 Amer. w/Disabilities -]( 540 Mandamus & Other (1 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
2% 448 Education 0) 555 Prison Condition
CG} 560 Civil Detainee -
Conditions of
Confinement
VY. ORIGIN (Place an “X” in One Box Only)
mi Original 112 Removed from GO 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing LS not cite jurisdictional statutes unless diversity):
Title IX of the Education Amendemnts of 1972, U.S.C.§ 1681 and Title VI of the Civil Rights Act of 1964, 42 U.S.C. -

Brief description ofcause;
Race and Gender Discrimination, common law breach of contract.

o CHECK IF THIS iS A CLASS ACTION DEMAND $

VI. CAUSE OF ACTION

 

VII. REQUESTED IN CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Moyes  (CINo
Vill. RELATED CASE(S) ;
IF ANY (See instructions): F DOCKET ER
DATE SIGNATURE OF ATTORNEY OF RECORD
05/21/2019 Pro Se Francis Ellis
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
